DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 30, 2020, April 20, 2020, January 13, 2021, and May 3, 2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jae Youn Kim (Reg. No. 69,215) on September 10, 2021.
Claim 13 has been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-12 are allowable over the closest references: Hashidzume .
Hashidzume discloses a method for melt-molding a hydrogenated α-olefin-dicyclopentadiene copolymer, which comprises the steps of introducing a hydrogenated α-olefin-dicyclopentadiene copolymer which has a reduced viscosity ηsp /c, measured at 300C in a toluene solution having a concentration of 0.5 g/dl, of 0.25 to 3 dl/g and which is selected from the group consisting of:
(i) a copolymer comprising recurring units represented by the following formula (A):

    PNG
    media_image1.png
    249
    751
    media_image1.png
    Greyscale

wherein R1 is a hydrogen atom or a saturated aliphatic hydrocarbon group having 1 to 16 carbon atoms, and recurring units represented by the following formula (B):

    PNG
    media_image2.png
    320
    749
    media_image2.png
    Greyscale

wherein R2 is a hydrogen atom or a saturated aliphatic hydrocarbon group having 1 to 16 carbon atoms, the molar ratio of the recurring unit (A) to the recurring unit (B) being 0 to 39/100 to 61, and 
(ii) a copolymer comprising recurring units represented by the above formula (A), recurring units represented by the above formula (B), recurring units represented by the following formula (C):

    PNG
    media_image3.png
    387
    830
    media_image3.png
    Greyscale

3 to R22 are the same or different and are each a hydrogen atom, halogen atom, aromatic hydrocarbon group having 6 to 10 carbon atoms, or saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms, either R19 and R20 or R21 and R22 may form an alkylidene group, and one of R19 and R20 and one of R21 or R22 may form a ring which may have a double bond or aromatic ring, and recurring units represented by the following formula (D): 

    PNG
    media_image4.png
    195
    760
    media_image4.png
    Greyscale

wherein q is an integer of 2 to 8, the ratio of the total number of mols of the recurring units (A) and (B) to the total number of mols of the recurring units (C) and (D) being 95 to 99.9/5 to 0.1, the molar ratio of the recurring unit (A) to the recurring unit (B) being 0 to 39/100 to 61, and the molar ratio of the recurring unit (D) to the recurring unit (C) being 0 to 95/100 to 5, into a mold maintained at a temperature range from a temperature 1000C lower than the glass transition temperature of the copolymer to a temperature 100C lower than the glass transition temperature of the copolymer and molding it at a molten polymer temperature of 230 to 3800C (claim 1).
	Williams discloses a method for producing thermally polymerized resin of dicyclopentadiene, wherein the molecular weight distribution of the resin is relatively narrow, the method comprising: 

   	(1) from about 60 wt. % to about 99 wt. % of a dicyclopentadiene concentrate, comprising from about 60 to about 100 wt. % dicyclopentadiene, 
  	 (2) from about 0 wt. % to about 40 wt. % of an olefinic compound, and 
   	(3) from about 0.1 wt. % to about 0.6 wt. % of a strong acid; 
   	(b) sealing the starting material within the reaction vessel; 
   	(c) raising the temperature of the starting material to a temperature in a range of from about 2400C to about 3200C over a period in the range of from about 45 minutes to about 75 minutes; 
   	(d) maintaining the temperature of the starting material in a range of from about 2400C to about 3200C for a period of time in the range of from about 1 hour to about 40 hours, thereby forming a reaction product including a dicyclopentadiene oligomer; 
   	(e) decreasing the temperature of the reaction product to within a temperature in a range of from about 100C to about 500C below the temperature to which the starting material was maintained for a period of time; 
   	(f) placing the reaction product under an inert gas atmosphere; 
   	(g) transferring the reaction product from the vessel to a steam sparring means; 
   	(h) sparging the reaction product with steam to a resin softening point in the range of from about 800C to about 1800C; and 
   	(i) recovering the dicyclopentadiene resin from the reaction product on completion of step (h), 
0C to about 1800C (claim 25). 
	Stewart discloses a composition comprising one or more of the formulae:

    PNG
    media_image5.png
    910
    614
    media_image5.png
    Greyscale

2R, --CONR1R2, CN, a C1 to a C20 alkyl group; each X' is, independently, --CO2R, --CONR1R2, CN, a C1 to a C20 alkyl group, or a residual terminal portion of a vinyl terminated macromonomer (VTM); R is a C1 to a C20 alkyl group or an aromatic group; each R1 and R2 is, independently, a hydrogen, a C1 to a C20.alkyl group, or an aromatic group; each R5 is, independently, a hydrogen atom or a C1 to a C40 alkyl group; each Ar is, independently, an aromatic group; and each n is, independently, from 0 to about 40 (claim 1).
	Klosiewicz discloses a resin composition comprising the reaction product of: 
(1) about 5% to about 25% by weight a compound of the formula 5 wherein R1 is H, C1-10 linear or branched aliphatic or aromatic, OH or OR, wherein R is alkyl or acyl; and 
(2) about 75% to about 95% by weight based on the total monomer content of a cyclic diolefin component comprising at least about 50% by weight dicyclopentadiene, wherein the reaction product has a Mz of less than about 2,000 (abstract).
	Haluska discloses a process for hydrotreating hydrocarbon resins, which process comprises contacting a feedstock comprising a hydrocarbon resin or rosin, under suitable hydrotreating conditions, with a bulk multimetallic catalyst comprised of at least one Group VIII non-noble metal and at least two Group VIB metals and wherein the ratio of Group VIB metal to Group VIII non-noble metal is from about 10:1 to about 1:10. The process according to the invention can achieve increased hydrocarbon resin productivity through increase in throughput volumes and effective catalyst lifetimes. The process of the invention is desirably practiced with a bulk catalyst consisting of only the 
	Lee discloses hydrogenated petroleum resin [1] comprising olefin and diolefin using a cationic catalyst, wherein the olefin may be pentene, hexene, heptane, octene or nonene, which may be present in more than 20 wt%, and the diolefin is preferably dicyclopentadiene [17]. The resultant resin has weight average molecular weight of 500-3000, softening temperature of 80-150°C, and APHA color of 5-100 [26], and is useful as an adhesive [60]. The Examples 1-3 show the process of making the hydrogenated copolymer comprising DCPD ([62]-[72], Table 1), which will obtain the claimed structural unit of Chemical Formula 1, but has used propylene comonomer rather than pentene, hexene, heptane, octene or nonene. 
However the above mentioned references of Hashidzume et al., Williams, Stewart et al., Klosiewicz et al., Haluska et al., and Lee do not disclose or fairly suggest the claimed method for preparing a hydrocarbon resin, comprising 
(S1) preparing a mixture by mixing a diolefin, a polymerization controller and an initiator;
(S2) preparing a polymer by copolymerizing the mixture of (S1) through addition of C6-C20 olefin and a cation catalyst; and
(S3) hydrogenating the polymer of S2 through addition of a hydrogenation catalyst, as per instant claim 12.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Hashidzume et al., Williams, Stewart et al., Klosiewicz et al., Haluska et al., and Lee to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MICHAEL M. BERNSHTEYN/           Primary Examiner, Art Unit 1764